Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/786160 
    
        
            
                                
            
        
    

Parent Data16786160, filed 02/10/2020 is a division of 15509656, filed 03/08/2017 ,now abandoned 15509656 is a national stage entry of PCT/US15/48937 , International Filing Date: 09/08/2015PCT/US15/48937 Claims Priority from Provisional Application 62213015, filed 09/01/2015 PCT/US15/48937 Claims Priority from Provisional Application 62170596, filed 06/03/2015 PCT/US15/48937 Claims Priority from Provisional Application 62047599, filed 09/08/2014. 



Status of Claims


New claims 241-262 are pending.
Pending claims 91, 124, 125, 191, 192, 199, 206, and 238-240 were cancelled.
No claim is allowed. 












Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Amendments in claims

All pending claims 91, 124, 125, 141-142, 191-192, 199 and 236-240 were cancelled and new claims 241-262 were added.  Response dated 02/11/2022).  According to Applicants “new claim 241 finds support in the application as filed and in previously present (now canceled) claims 91, 124-125 and 141-142.”  MPEP § 2163. II. A.3. (b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.


Amendments in Specification
Original specification filed on 02/10/2020.
Amendments in specification (one page) dated 04/27/2020 was filed separately as amendments to the specification. The pages 179 specification, original specification 154 pages submitted on 04/27/2020).  
	Applicant is requested to explain clearly what and where the changes were done to add 25 pages in original specification).  No new matter can be added.   

	Applicants response to “RESPONSE TO NOTICE TO FILE MISSING PARTS OF APPLICATION” submitted on 04/27/2020 does not show specifically addition of 25 pages in original specification.   The record must be clear.  	
 Applicants should submit a marked copy and a clean copy of the same specification.  The priority from divisional to continuation should be included in the amendments.  

All 3 copies submitted are labelled as clean copies

Specification (substitute specification)       04/27/2020  	     179 pages-    -Spec

    PNG
    media_image1.png
    112
    568
    media_image1.png
    Greyscale

 No new matter can be added.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 241-262 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
In regards to claims 241-243 and 245, it is unclear what is intended by “smaller amount” or “lower amount”.   
In claim 243, step doses or “plurality of step doses” are unclear. 
In regards to claims 244-262 The inclusion of word “about” in claims makes boundaries of these numerical ranges vague therefore, there is a lack of clarity. The term “about” permits flexibility, particularly where there is nothing in the record to indicate the previse meets and bounds of the term.  Amgen, Inc. v. Chugai Pharmaceutical Co. LTD, 927 F.2d 1200, 1203 (Fed. Cir. 1991).



	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 241-262 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Specification does not describe a method of treating postpartum depression in a human subject, the method comprising administering a continuous intravenous infusion of allopregnanolone, wherein the infusion comprises administering a first infusion, second infusion, and third infusion to the subject, and wherein the first infusion delivers a smaller amount of allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount of allopregnanolone /unit time than the second infusion as claimed.. The specification does not describe the first infusion comprises administering a plurality of step doses, wherein each subsequent step dose delivers a larger amount o allopregnanolone/unit time than the step dose that precedes it.    
	Specification describes that in some embodiments, the administering is performed parenterally. In some embodiments, the administering is performed intravenously. In some embodiments, the administering is an intravenous bolus infusion. In some embodiments, the administering is an intravenous continuous infusion. In some embodiments, the administered is performed orally. [0013].
Specification does not describe infusion comprises administering a first infusion, second infusion, and third infusion to the subject, and wherein the first infusion delivers a smaller amount of allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount of allopregnanolone /unit time than the second infusion as instantly claimed.  Allopregnanolone/unit time than the second infusion, and wherein the third infusion delivers a smaller amount of allopregnanolone /unit time than the second infusion.
infusion od a neurosteroid . [0044],
In some embodiments, the subject has been administered the neuroactive steroid less than about 3 months (e.g., less than about 2 or 1 month; 3, 2, or 1 weeks; 6, 5, 4, 3, 2, or 1 days) prior to receiving the information. In some embodiments, the subject has been administered the neuroactive steroid (e.g., allopregnanolone) by intravenous infusion.  [0070].
In some embodiments, the method comprises administering a plurality of infusions. [0045]. 
Figures 1-3 are drawn to treatment of tremor by Allopregnanolone.  Figure 4 depicts the dosing regimen for the clinical trial for the study of the use of allopregnanolone in postpartum depression. [0208] to [0211]. 
The steps as claimed 241, 246, 248, 158, 259 and their dependent claims are not described in the specification as claimed.  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification.  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.    See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the 

Response to Remarks

	Applicants response filed on 02/11/2021 is acknowledged.  The amendments in claims were entered.  All pending claims were cancelled. New claims 241-262 were added.   New IDS was filed.   Since all pending claims were canceled, obviousness rejection over Marx et al. (US 2009/0074677), Reddy, Kiran (US 2015018327) and Shaw et al. (US 9,056,116, US 20130287851) and double patenting rejection were withdrawn.   It appears that new claims are different from originally elected invention.   
Applicant elected Group I, amended, claims 191, 124, 125, 141, 142, 191, 192, 200, 206, 211,214, and 236-240 all read on the invention Applicant elected without traverse, allopregnanolone as the neuroactive steroid and post-partum depression as the disease to be treated.  Applicants elected Allopregnanolone as species.

    PNG
    media_image2.png
    192
    244
    media_image2.png
    Greyscale

Previously, Applicants elected group I.   Claims 91, 124, 125, 141, 142 and 200 are included in group I.   The methods as in claim 191, 192. 199, 206 and other pending claims require different searches and consideration therefore, were withdrawn from consideration.  
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000